                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                           Chapter 11
In re:
                                                           Case No. 17-12307 (BLS)
M & G USA Corporation, et al.,1
                                                           (Jointly Administered)
                              Debtors.
                                                           Re: Docket No. 2127




      OBJECTION OF THE PURCHASER CONSORTIUM TO MOTION OF THE
    CONSTRUCTION LIENHOLDER GROUP TO SHORTEN NOTICE FOR HEARING
             TO ENTER ORDER APPROVING RESERVE MOTION

         Corpus Christi Polymers, LLC (“CCP”), DAK Americas LLC (“DAK”), Indorama

Ventures Public Company Limited (“Indorama”), and Far Eastern Investment (Holding) Ltd.

(“Far Eastern”, together with CCP, DAK, and Indorama, collectively, the “Purchaser

Consortium”), hereby submits this objection (the “Objection”) to the Motion of the Construction

Lienholder Group to Shorten Notice for Hearing to Enter Order Approving Reserve Motion

[Docket No. 2127] (the “Motion to Shorten”) filed by the Construction Lienholder Group.2 In

further support of this Objection, the Purchaser Consortium respectfully states as follows:

                                     PRELIMINARY STATEMENT

         1.      The Purchaser Consortium has actively engaged in good faith negotiations for

weeks with the Construction Lienholder Group to consensually agree on Corpus Christi

1
  The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G
Polymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi &
Ghisolfi International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G USA
Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo American
Investments, Inc. (9208). The Debtors’ noticing address in these chapter 11 cases is 450 Gears Road, Suite 240,
Houston, Texas 77067.
2
  Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion to
Shorten.
Mechanics’ Lien Reserve Procedures governing the $265 million reserve (the “Reserve”) that

will be funded by CCP upon the closing of the Corpus Christi Plant sale.

       2.      Despite these active discussions, and while the Purchaser Consortium was

awaiting a further counterproposal from the Construction Lienholder Group for Corpus Christi

Mechanics’ Lien Reserve Procedures, the Construction Lienholder Group filed its Motion to

Shorten with proposed non-consensual procedures (attached as Exhibit B to the Motion to

shorten) to govern the Reserve (the “Non-Consensual Procedures”).               The Construction

Lienholder Group had for days prior to the filing of the Motion to Shorten indicated that a

counterproposal would be shared with the Purchaser Consortium. Instead, the Motion to Shorten

was filed late last night requesting a hearing on one business day’s notice.

       3.      Simply put, the Motion to Shorten fails to establish the exigencies required to

justify proceeding on an expedited basis on an important and substantial issue.            As the

Construction Lienholder Group well knows, the $265 million Reserve is not being funded at the

confirmation hearing on December 17, 2018. Rather, it will be funded at closing (which has not

yet occurred). Moreover, no lienholder claims that would recover from the Reserve are yet

allowed, and CCP will have approximately 9 months following the closing of the Sale to settle,

resolve or litigate any such claims. Under these circumstances, in the event that the parties’

discussions on consensual procedures are unsuccessful, conducting a hearing on regular notice to

consider procedures governing distributions from the Reserve will not prejudice anyone.

       4.      Moreover, the Motion to Shorten is procedurally deficient, factually incorrect, and

importantly, proposes relief that (a) would likely chill further lienholder settlements, and (b) is

contrary to the express provisions of the Asset Purchase Agreement dated March 28, 2018

among certain of the Debtors and CCP (as amended, the “CCP APA”, and the sale contemplated



                                                 2
thereunder, the “Sale”) that was already approved by the Court. See Section 3.5(b) of the CCP

APA [Docket No. 1300-1, page 38 of 81].

          5.     For these reasons and the reasons stated below, the Motion to Shorten should be

denied. The Purchaser Consortium, however, is amenable to continuing discussions with the

Construction Lienholder Group for agreement on consensual procedures governing the Reserve,

and would not oppose the Court holding a scheduling conference with respect to the Reserve

procedures at the hearing scheduled in these cases on Monday, December 17, 2018.

                                                 OBJECTION

          6.     Bankruptcy Rule 9006(c) provides that the requisite notice period for the hearing

on a motion may only be shortened “for cause shown.” Fed. Rule Bankr. P. 9006(c). In making

this determination, the Court must “consider the prejudice to parties entitled to notice and weigh

this against the reasons for hearing the motion on an expedited basis.” In re Philadelphia

Newspapers, LLC, 690 F.3d 161, 171 (3d Cir. 2012). The Local Rules provide that the requisite

notice period for the hearing on a motion may be shortened, but only upon “written motion . . .

specifying the exigencies justifying shortened notice.” Del. Bankr. L.R. 9006-1(e) (emphasis

added).

          7.     Here, the Construction Lienholder Group fails to offer any exigent circumstances

sufficient to justify the requested shortened notice period3 other than the conclusory statement

(see Motion to Shorten, at paragraph 10) that “[e]xpedited consideration is warranted in this

case” and that (i) “holders of Corpus Christi Mechanics’ Lien Claims cannot receive any

distribution under the Plan” and (ii) not having an order approving Corpus Christi Mechanics’



3
  The Motion to Shorten is also procedurally deficient because the Construction Lienholder Group failed to file any
underlying motion on the merits. See Del. Bankr. L.R. 9006-1(e).


                                                         3
Lien Reserve Procedures “is also impairing the ability of the Debtors and Purchaser to achieve

settlements.” (see Motion to Shorten, at paragraph 8).

       8.      These statements fail to provide for the exigent circumstances necessary to grant

the Motion to Shorten and/or impose the Non-Consensual Procedures without providing the

Purchaser Consortium a full and fair opportunity to address the underlying substantive issues,

which, as noted above, involves a $265 million Reserve that will be funded at closing. First, the

assertion that exigent circumstances exist because claimholders cannot receive distributions until

Reserve procedures are in place is a red herring. As noted above, the Reserve will not be funded

until closing (which has not yet occurred). Additionally, no Corpus Christi Mechanics’ Lien

Reserve Claims (as defined in the Plan) are yet Allowed (as defined in the Plan), and CCP will

have approximately 270 days following the closing of the Sale to settle, resolve or litigate any

such claims. See Plan at § III.H.2; Proposed Confirmation Order [Docket No. 2123-1] at ¶ 32.

In the event that consensual procedures cannot be agreed upon, conducting a hearing on regular

notice to consider procedures governing distributions from the Reserve simply will not prejudice

anyone.

       9.      Second, the Construction Lienholder Group first raised issues about the lack of

agreed-upon Corpus Christi Mechanics’ Lien Reserve Procedures with the Court at the

Disclosure Statement hearing held on November 5, 2018. Had the Construction Lienholder

Group thought it was truly critical to have Non-Consensual Procedures (that contradict the

express provisions in the CCP APA, as discussed below) in place at Plan confirmation, they

could and should have filed a motion seeking such relief over six (6) weeks ago. Having failed

to do so, any exigencies (which, as noted above, do not exist) are entirely of the Construction

Lienholder Group’s own making.       See In re Villareal, 160 B.R. 786, 787 (Bankr. W.D. Tex.



                                                4
1993) (holding that cause for expedited relief is not shown where emergency is of the movant’s

own making).

       10.     Third, despite the Construction Lienholder Group’s unfounded assertions

regarding the lack of procedures impairing the ability of the Debtors and Purchaser to achieve

settlements, (a) approximately 15 settlements between the Debtors, Purchaser Consortium, and

lienholders have been finalized (of those, approximately 7 have been fully executed, and 8 are

awaiting signatures), and (b) another approximately 6 settlements are in the process of being

finalized.   The finalized proposed settlements will resolve approximately $33.8 million in

asserted Reserve Amount claims for approximately $27.8 million, and the additional settlements

that are in the process of being finalized would resolve additional significant claims. The

proposed Non-Consensual Procedures, if approved, would put these settlements into jeopardy

because all parties had understood – as per Section 3.5(b) of the CCP APA – that claims settled

for at or less than the Reserve Amount for any Corpus Christi Mechanics’ Lien Reserve Claims

would be paid in the full settlement amount. In contrast, the Non-Consensual Procedures appear

to only authorize payment of 90% of the allowed claim amount, even if such allowed amount is

less than the Reserve Amount. Such a procedure could jeopardize the ability to settle claims

rather than promote settlements.

       11.     Finally, the Purchaser Consortium reserves the right at the appropriate time (and

to the extent consensual procedures cannot be agreed on) to address the additional inaccuracies

set forth in the Motion to Shorten.

       WHEREFORE, CCP respectfully requests that the Court deny the Motion to Shorten

and grant such other and further relief as the Court deems just and appropriate. As noted above,

CCP would be amenable to the Court conducting a scheduling conference regarding the



                                               5
procedures governing the Reserve in connection with the hearing scheduled in these cases on

Monday, December 17, 2018.



Dated: December 14, 2018

MORRIS, NICHOLS, ARSHT & TUNNEL                 RICHARDS, LAYTON & FINGER, P.A.
LLP
                                                   /s/ David T. Queroli
  /s/ Curtis S. Miller                          John H. Knight (No. 3848)
Robert J. Dehney (No. 3578)                     David T. Queroli (No. 6318)
Curtis S. Miller (No. 4583)                     One Rodney Square
1201 North Market Street, 16th Floor            920 North King Street
Wilmington, Delaware 19899                      Wilmington, Delaware 19801
Telephone: (302) 658-9200                       Telephone: (302) 651-7700
Facsimile: (302) 425-4673                       Facsimile: (302) 651-7701
Email: rdehney.mnat.com                         Email: knight@rlf.com
        cmiller@mnat.com                                queroli@rlf.com

and                                             and

WEIL, GOTSHAL & MANGES LLP                      LOWENSTEIN SANDLER LLP
Alfredo R. Perez                                Paul Kizel
Christopher M. Lopez                            Philip Gross
700 Louisiana Street, Suite 1700                One Lowenstein Drive
Houston, Texas 77002                            Roseland, New Jersey 07068
Telephone: (713) 546-500                        Telephone: (973) 597-2500
Facsimile: (713) 224-9511                       Facsimile: (973) 597-2479
Email: alfredo.perez@weil.com                   Email: pkizel@lowenstein.com
       Chris.lopez@weil.com                            pgross@lowenstein.com

Counsel for DAK Americas LLC                    Counsel for Indorama Ventures Public
                                                Company Limited



DUANE MORRIS LLP                                MORRIS, NICHOLS, ARSHT & TUNNEL
                                                LLP
 /s/ Jarrett P. Hitchings
Jarrett P. Hitchings (No. 5564)                   /s/ Curtis S. Miller
222 Delaware Avenue, Suite 1600                 Robert J. Dehney (No. 3578)
Wilmington, Delaware 19801                      Curtis S. Miller (No. 4583)
Telephone: (302) 657-4900                       1201 North Market Street, 16th Floor
Facsimile: (302) 657-4901                       Wilmington, Delaware 19899
Email: jphitchings@duanemorris.com              Telephone: (302) 658-9200

                                            6
and                                                Facsimile: (302) 425-4673
                                                   Email: rdehney.mnat.com
Joel M. Walker                                            cmiller@mnat.com
600 Grant Street, Suite 5010
Pittsburgh, Pennsylvania 15219                     and
Telephone: (412) 497-1042
Facsimile: (412) 202-4706                          WEIL, GOTSHAL & MANGES LLP
Email: jmwalker@duanemorris.com                    Alfredo R. Perez
                                                   Christopher M. Lopez
Counsel for Far Eastern Investment (Holding)       700 Louisiana Street, Suite 1700
Ltd.                                               Houston, Texas 77002
                                                   Telephone: (713) 546-500
                                                   Facsimile: (713) 224-9511
                                                   Email: alfredo.perez@weil.com
                                                          Chris.lopez@weil.com

                                                   Counsel for Corpus Christi Polymers LLC




                                               7
